Citation Nr: 1819577	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  17-06 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for diverticulosis of the colon.  

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for a right ankle disability.  

5.  Entitlement to service connection for osteoarthritis.  

6.  Entitlement to service connection for a respiratory disorder, to include emphysema.  

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for bilateral eye disorders.  

9.  Entitlement to service connection for hemorrhoids.  

10.  Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person or by reason of being housebound.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1956 to January 1958.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that denied service connection for GERD (listed as a reflux disorder); diverticulosis of the colon; a low back disability (listed as low back pain); a right ankle disability (listed as problems with the right ankle); osteoarthritis; a respiratory disorder, to include emphysema (listed as emphysema); hypertension; bilateral eye disorders (listed as vision loss); and for hemorrhoids.  By this decision, the RO also denied entitlement to SMC based upon the need for regular aid and attendance of another person or by reason of being housebound.  

The Board observes that the April 2016 RO decision (noted above) denied service connection for GERD (listed as a reflux disorder) on a de novo basis.  The Board notes that service connection for a stomach disorder was previously denied in a final August 1964 RO decision.  The U.S Court of Appeals for Veteran's Claims (Court) has held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims, and that the factual basis of a claim for the purpose of determining whether it was adjudicated in a final decision is the Veteran's disease or injury rather than the symptoms of the Veteran's disease or injury.  See Ephraim v. Brown, 82 F.3d 399 (1996); Boggs v. Peake, 520 F.3d 1330 (2008).  The Board finds that the Veteran's claim for entitlement to service connection for GERD is a new claim.  Therefore, the Board will address that claim on a de novo basis.  

In November 2017, the Veteran raised an issue of entitlement to nonservice-connected pension benefits.  That issue is not before the Board and is referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The issues of entitlement to service connection for diverticulosis of the colon; a low back disability; a right ankle disability; osteoarthritis; a respiratory disorder, to include emphysema; hypertension; bilateral eye disorders; and for hemorrhoids; as well as the issue of entitlement to SMC based upon the need for regular aid and attendance of another person or by reason of being housebound, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's GERD had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has a reflux disorder that is related to service.  He specifically maintains that he suffered from abdominal pain during his period of service.  He reports that since his separation from service, he has suffered from epigastric pain, heartburn, pyrosis, and bloating of his stomach.  The Veteran essentially asserts that he suffered from reflux problems during service and since that time.  

The service treatment records refer to a possible reflux disorder.  On medical history form at the time of a December 1957 separation examination, the Veteran reported that he was sick.  He checked that he did not have frequent indigestion or stomach, liver, or intestinal trouble.  The examiner reported that the Veteran had slight abdominal pain during the previous three months.  It was noted that the Veteran had been on sick call many times for his slight abdominal pain.  The objective December 1957 separation examination report indicates that the Veteran had slight abdominal pain for the previous three months.  The examiner also noted that the Veteran had been on sick call for slight abdominal pain many times.  

Post-service private and VA treatment records, including examination reports, show treatment for variously diagnosed gastrointestinal disorders, to include schistosomiasis, intestinal; amoebiasis; diverticulosis of the colon; pelvic ulcer disease; and GERD.  

A July 1964 VA general medical examination report notes that the Veteran complained of recurrent epigastric pains that sometimes radiated posteriorly since 1957 or 1958.  As to the Veteran's digestive system and diagnoses, the examiner referred to an August 1964 VA gastrointestinal examination report.  

An August 1964 gastrointestinal examination report notes that the Veteran reported that he had been having persistent epigastric pain and right upper quadrant discomfort for the previous five to six years.  The Veteran stated that he had a moderately severe, burning type of pain in the epigastrium that was present on and off, and that would occur three to four times a week.  He indicated that such pain was located in the right upper quadrant and that it would radiate to the epigastrium and, at times, through towards his back.  The Veteran reported that the pain was not particularly related to meal intake, but that it appeared to be present at its worst during fasting periods and at night.  

The impression was rule out duodenal ulcer disease.  The examiner recommended an upper gastrointestinal series and obtaining stool for ova and parasites.  

In an August 1964 addendum, the examiner related a final diagnosis of schistosomiasis, intestinal.  

An August 1964 report from C. L. Steyaart, M.D., notes that the Veteran seen for complaints including a sore colon.  The diagnoses included amoebiasis.  

A January 2017 VA esophageal conditions examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that during his period of service, he suffered from abdominal pain.  He stated that after his separation from service, he suffered from epigastric pain, heartburn, pyrosis; and bloating of his stomach.  He indicated that he required medical treatment for such conditions after his separation from service.  The Veteran maintained that he currently had nausea, pyrosis, persistent heartburn, and regurgitation, with sleep disturbances and vomiting.  It was noted that the Veteran was receiving medical treatment for his symptoms and that he was on a strict diet.  

The diagnosis was GERD.  The examiner indicated that it was at least as likely as not (50 percent or greater probability) that the Veteran's GERD was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that there was evidence in the Veteran's service treatment records that he was evaluated for slight abdominal pain.  The examiner stated that there was evidence in the Veteran's claims file that after his separation from service, he presented with symptoms of epigastric pain, heartburn, pyrosis, and bloating of the stomach.  The examiner maintained that there was evidence in the Veteran's Computerized Patient Record System (CPRS) which correlated with the present findings.  

The Board observes that the medical evidence shows that the Veteran was noted to have slight abdominal pain for three months during his period of service.  It was also noted that the Veteran had gone to sick call on many occasions for his slight abdominal pain.  Post-service treatment records show that the Veteran was treated for variously diagnosed gastrointestinal problems, including GERD.  A January 2017 VA esophageal conditions examination report relates a diagnosis of GERD.  The examiner, following a review of the claims file, specifically found that that it was at least as likely as not that the Veteran's GERD was incurred in or caused by the claimed in-service injury, event, or illness.  

The Board notes that the Veteran is currently diagnosed with GERD.  A VA examiner, pursuant to a January 2017 VA esophageal conditions examination report, and following a review of the claims file, specifically found that the Veteran's GERD was related to his period of service.  The examiner also provided a rationale for his opinion.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has GERD that had its onset during his period of service.  Therefore, service connection for GERD is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for GERD is granted.  



REMAND

The remaining issues on appeal are entitlement to service connection for diverticulosis of the colon; a low back disability; a right ankle disability; osteoarthritis; a respiratory disorder, to include emphysema; hypertension; bilateral eye disorders; and for hemorrhoids; as well as the issue of entitlement to SMC based upon the need for regular aid and attendance of another person or by reason of being housebound.  

The Veteran contends that he has diverticulosis of the colon; a low back disability; a right ankle disability; osteoarthritis; a respiratory disorder, to include emphysema; hypertension; bilateral eye disorders; and hemorrhoids that are all related to service.  He specifically maintains that all of those conditions are a product of his service in the military.  

As to his claim for service connection for diverticulosis of the colon, the Veteran asserts that he was treated for abdominal pain during service and that he was diagnosed with schistosomiasis, intestinal, after his separation from service.  The Veteran also indicates that he has suffered from abdominal pain, which has been diagnosed as diverticular disease of the colon, since service.  

The Veteran is competent to report having gastrointestinal problems; low back problems; right ankle problems; respiratory problems; bilateral eye problems; and symptoms he thought were due to hypertension and hemorrhoids during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The service treatment records refer to abdominal pain and show treatment for low back pain.  Such records also include one elevated blood pressure reading of 136/94.  Such records, however, do not specifically show treatment for diverticulosis of the colon; right ankle problems; osteoarthritis; respiratory problems, to include emphysema; hypertension; bilateral eye problems; or for hemorrhoids.  

A May 1957 treatment entry notes that the Veteran reported that he had a backache.  The assessment did not refer to any back problems.  

A September 1957 treatment entry notes that the Veteran indicated that he fell the previous day and hurt his back.  The Veteran stated that the pain in his lower back.  The impression was mild strain.  

On medical history form at the time of a December 1957 separation examination, the Veteran reported that he was sick.  He checked that he did not have frequent indigestion or stomach, liver, or intestinal trouble.  The reviewing examiner reported that the Veteran had slight abdominal pain during the previous three months.  It was noted that the Veteran had been on sick call many times for his slight abdominal pain.  The objective December 1957 separation examination report indicates that the Veteran had slight abdominal pain for the previous three months.  The examiner also noted that the Veteran had been on sick call for slight abdominal pain many times.  

Post-service private and VA treatment records, including examination reports, show treatment for variously diagnosed gastrointestinal problems, including diverticulosis of the colon; variously diagnosed low back problems, including lumbar spondylosis; osteoarthritis; variously diagnosed respiratory problems, including emphysema and chronic obstructive pulmonary disease (COPD); hypertension; variously diagnosed eye problems, including cataracts and the need to rule out macular degeneration; and for hemorrhoids.  Such records do not specifically show treatment for a left ankle disability.  

A January 2017 VA intestinal examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he suffered from abdominal pain during service and after service.  He stated that he was diagnosed with schistosomiasis, intestinal, after service.  He also maintained that he has suffered from abdominal pain, which has been diagnosed as diverticular disease of the colon, since service.  

The diagnosis was diverticular disease of the colon.  The examiner indicated that the Veteran's diverticular disease of the colon was less likely as not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that there was evidence in the Veteran's service treatment records that he was treated for slight abdominal pain, but that there was no diagnosis of diverticular disease.  The examiner also stated that there was evidence in the Veteran's claims file that approximately five to six years after his separation from service, he presented with right upper quadrant pain, but he was not diagnosed with a diverticular disease at that time.  The examiner indicated that there was evidence in the Veteran's Computerized Patient Record System (CPRS) that the Veteran was diagnosed with diverticulosis at a colonoscopy dated in February 2014.  The examiner maintained that the Veteran's service treatment records were silent for diverticular disease of the colon and that he did not develop such condition until approximately fifty years later.  

The Board observes that the examiner indicated that the service treatment records were silent for diverticular disease of the colon and that he did not develop such condition until approximately fifty years later.  The Board notes, however, that the Veteran's service treatment records do show treatment for abdominal pain.  Additionally, an August 1964 VA gastrointestinal examination report relates a final diagnosis of schistosomiasis, intestinal, and an August 1964 report from C. L. Steyaart, M.D., indicates that the Veteran seen for complaints including a sore colon.  The diagnoses, at that time, included amoebiasis.  Further, the Board notes that the examiner did not specifically discuss the Veteran reports of gastrointestinal and/or colon problems during service and since service.  See Davidson, 581 F.3d at 1313.  The Board also notes that service connection has now been granted for GERD.  The examiner did not address whether the Veteran's service-connected GERD caused or aggravated his claimed diverticulosis of the colon.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  

A January 2017 VA back conditions examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he could not recall when his back condition began, but stated that he had had back problems for a various amount of years.  He stated that his back problems worsened four months earlier after lifting an object.  

The diagnosis was lumbar spondylosis by x-ray.  The examiner indicated that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran's current lumbar condition dated back to 2009 after his period of service.  The examiner maintained that the Veteran's current lumbar condition was unrelated to his military service.  The examiner stated that while the Veteran had subjective pain during his period of service, his service treatment records were silent for follow-up and treatment for a lumbar condition in a consecutive manner.  The examiner indicated that there was a gap of fifty-seven years from the Veteran's period of active duty to the onset of his lumbar condition.  The examiner stated the Veteran was receiving treatment and consecutive follow-up since 2009.  The examiner commented that the Veteran's lumbar condition was most likely due to the natural aging process.  It was noted that it was well known in medical literature that individuals over forty years of age began to present with those changes of the spine.  

The Board observes that the examiner indicated that there was a gap of fifty-seven years from the Veteran's period of active duty to the onset of his lumbar condition.  The Board notes, however, that an August 1964 report from C. L. Steyaart, M.D., notes that the Veteran complained of a tender lumbar spine.  The diagnosis, at that time, was lumbosacral strain.  Additionally, the examiner did not specifically address the Veteran's reports of back problems during service and since service.  See Davidson, 581 F.3d at 1313.  

The Veteran has not been afforded VA examinations, as to his claims for service connection for a right ankle disability; osteoarthritis; a respiratory disorder, to include emphysema; hypertension; bilateral eye disorders; and for hemorrhoids.  

In light of the above, the Board finds that the Veteran has not been afforded VA examinations, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claims for service connection for diverticulosis of the colon; a low back disability; a right ankle disability; osteoarthritis; a respiratory disorder, to include emphysema; hypertension; bilateral eye disorders; and for hemorrhoids.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the Veteran's claim for SMC based on the need for regular aid and attendance of another person or by reason of being housebound, the Board notes that the Veteran has not been afforded an examination as to his claim.  The Board finds that such an examination should be scheduled on remand.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for diverticulosis of the colon; low back problems; right ankle problems; osteoarthritis; respiratory problems, to include emphysema; hypertension; bilateral eye problems; and for hemorrhoids, since October.  After receiving this information and any necessary releases, obtain copies of the medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms regarding his claimed diverticulosis of the colon; a low back disability; a right ankle disability; osteoarthritis; a respiratory disorder, to include emphysema; hypertension; bilateral eye disorders; and hemorrhoids.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed diverticulosis of the colon and hemorrhoids.  The claims file must be reviewed by the examiner.  The examiner must indicate if the Veteran has diagnosed diverticulosis of the colon and hemorrhoids.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed diverticulosis of the colon and hemorrhoids are etiologically related to or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for abdominal problems during service, and any reports by the Veteran of gastrointestinal/colon problems and hemorrhoids during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected GERD, or any other service-connected disabilities, caused or aggravated any currently diagnosed diverticulosis of the colon.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed diverticulosis of the colon by the Veteran's service-connected GERD, or any other service-connected disabilities, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed diverticulosis of the colon prior to aggravation by the service-connected disabilities.  

4.  Schedule the Veteran for an appropriate VA examination to determine the onset and/or etiology of his claimed low back disability; right ankle disability; and osteoarthritis.  The claims file must be reviewed by the examiner.  The examiner must diagnose all current low back disabilities and right ankle disabilities, and indicate if the Veteran has diagnosed osteoarthritis.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed low back disabilities; right ankle disabilities; and osteoarthritis are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for low back complaints during service, and the Veteran's reports of low back and right ankle problems, as well as symptoms he thought were due to osteoarthritis, during service and since service.  

5.  Schedule the Veteran for an appropriate VA examination(s) to determine the onset and etiology of his claimed respiratory disorder, to include emphysema; hypertension; and bilateral eye disorders.  The claims file must be reviewed by the examiner(s).  The examiner(s) must diagnose all current respiratory disorders, to include emphysema, and right and left eye disorders, and indicate if the Veteran has diagnosed hypertension.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner(s) must provide medical opinions, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed respiratory disorders, to include emphysema; right and left eye disorders; and hypertension, are related to and/or had their onset during his period of service. 

The examiner(s) must specifically acknowledge any discuss the reports of the Veteran of respiratory problems and eye problems during service and since service, and any symptoms he thought were due to hypertension during service or since service.  

6.  Schedule the Veteran for an appropriate VA examination to determine whether any of his service-connected conditions render him permanently bedridden or so helpless as to be in need of regular aid and attendance, or whether he is substantially confined to his house or its immediate premises.  In this regard, if the Veteran is found to be in need of regular aid and attendance, or to be substantially confined to his house, the examiner must specifically comment as to whether the Veteran is so disabled primarily as a result of his service-connected disabilities, or whether he is primarily disabled as a result of his nonservice-connected disabilities.  The claims file must be reviewed by the examiner.  

7.  Finally, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


